Filed 2/25/21 P. v. Engelhardt CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 THE PEOPLE,                                                   B302657

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA252814)
           v.

 KATHY M. ENGELHARDT,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County. Michael Garcia, Judge. Affirmed.
      David R. Greifinger, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and Blythe J. Leszkay,
Deputy Attorneys General, for Plaintiff and Respondent.

                                 _______________________
       In 2005, defendant Kathy M. Engelhardt pled guilty to
10 counts of first degree residential burglary (Pen. Code, § 459),
and four counts of receiving stolen property (§ 496, subd. (a)).
She fled the country while awaiting sentencing. Fourteen years
later, defendant filed a motion to withdraw her plea, arguing she
was in an abusive relationship with her codefendant, Dewey
Maurice West, and was under duress when she entered her plea.
The trial court denied the motion and sentenced defendant to
eight years eight months in prison. On appeal, defendant argues
the trial court abused its discretion when it denied her motion to
withdraw her plea. We affirm.
                          BACKGROUND
        In March 2004, defendant and Mr. West were charged with
31 felony counts stemming from burglaries committed at open
houses (houses for sale open for viewing by potential buyers). An
amended complaint was later filed alleging 23 counts. In all, over
$300,000 in property was taken.
       The jury trial started on February 7, 2005. On
February 10, 2005, the trial court asked whether the parties had
reached an agreement regarding the disposition of the case.
Mr. West was not prepared to enter a plea; he wanted more time
to consider the People’s offer. Defendant was prepared to enter a
plea that same day, and to be sentenced at a later date. The
prosecutor was willing to accept defendant’s plea and allow
Mr. West to proceed to trial.
       To ensure defendant appeared for sentencing, it was agreed
she would plead guilty to 10 counts of burglary and four counts of
receiving stolen property, with the understanding that nine of the
burglary counts would be dismissed when she appeared at




                                2
sentencing. The negotiated disposition was a term of four years
in prison.
       Defendant and Mr. West were initially represented by
lawyers from the same law firm, but defendant was represented
by separate counsel when she entered her plea. Defendant’s
counsel told the court he had discussed the disposition with her
“at length.” Defendant said she understood the disposition and
wished to proceed with the plea. She also said she understood
that if she failed to appear for sentencing, she could be sentenced
to the maximum sentence for the counts to which she was
pleading guilty.
       Defendant was placed under oath and admitted she
attended open houses with Mr. West between November 2002
and September 2003, she saw Mr. West take items from these
houses, he admitted to her that he took items from the houses,
and he admitted he sold some of those items. Following the
standard plea colloquy and waiver of rights, the court concluded
defendant’s plea was made “freely and voluntarily.”
       After defendant entered her plea, Mr. West decided to
plead guilty with a negotiated sentence of 15 years four months
in prison.
       Defendant’s sentencing was calendared for March 17, 2005,
and she was permitted to remain out of custody on bail until
then. She failed to appear at the sentencing hearing, and her
bail was forfeited.
       Fourteen years later, on April 26, 2019, defendant filed a
motion to withdraw her plea on the ground it was “procured
through sustained coercion and severe threats of physical
violence.”




                                 3
       Defendant submitted a declaration in support of the
motion, testifying she moved to Los Angeles in 2001 and began
dating Mr. West six months later. They quickly moved in
together. Mr. West became physically and emotionally abusive.
Defendant often fled their shared apartment to stay with friends,
and Mr. West would threaten and harass her friends and break
into their homes.
       Defendant tried to leave Mr. West “countless times” during
their two-year relationship. She filed for a temporary restraining
order in October 2002 but did not pursue it because she was
afraid for her safety.
       In 2002, defendant attended open houses with Mr. West,
after he suggested they find a larger place to live. She was
“excited” about the prospect of moving, and “hopeful” about their
relationship. Defendant would “disappear” during the open
houses, and she soon noticed items in their apartment that did
not belong to them, but she was too afraid to confront Mr. West.
       After they were arrested, Mr. West’s family posted
defendant’s bail, took her to Mr. West’s mother’s house, and did
not allow her to leave or speak with anyone for two weeks.
       At one point, the district attorney offered defendant a plea
deal with a one-year jail sentence in exchange for her cooperation
in the prosecution of Mr. West. Defendant refused the deal
because she was “deeply fearful for [her] life.”
       Defendant did not feel she could “defend[] the false charges
leveled against [her] for fear of reprisal from [Mr. West] and his
family.” “It was in this state of fear and coercion from being
constantly harassed, stalked, and threatened that [she]
eventually decided to plead guilty, accept the false charges




                                 4
leveled against [her] and agree to the unbelievably onerous
prison sentence of four years.”
       After defendant accepted the plea deal, Mr. West’s mother
called her and threatened “they would ‘get [her] in prison.’ ”
Mr. West’s mother was angry defendant received a lighter
sentence than her son. Before the sentencing hearing, defendant
fled the country in fear for her life. Years later, she returned to
accept the consequences of her actions.
       Defendant’s friend, Olivia Fischa, submitted a declaration
in support of the motion, testifying Mr. West was abusive and
would break into her apartment looking for defendant. During
the pendency of the criminal case, defendant ended her
relationship with Mr. West. Because of Mr. West’s stalking,
defendant and Ms. Fischa stayed at Ms. Fischa’s mother’s house.
Mr. West called there repeatedly, demanding to see defendant,
and threatening to kill Ms. Fischa if she prevented him from
seeing defendant. Ms. Fischa’s mother submitted a declaration
corroborating that Mr. West left threatening messages.
       The trial court denied the motion, after concluding the plea
colloquy indicated defendant’s plea was freely and voluntarily
made. Defendant was sentenced to eight years eight months in
prison. She timely appealed and received a certificate of probable
cause.
                            DISCUSSION
       Penal Code section 1018 provides, in pertinent part, “On
application of the defendant at any time before judgment . . . , the
court may, . . . for a good cause shown, permit the plea of guilty to
be withdrawn and a plea of not guilty substituted.”
       The defendant has the burden to show, by clear and
convincing evidence, there is good cause for withdrawal of the




                                  5
guilty plea. (Pen. Code, § 1018; People v. Cruz (1974) 12 Cal.3d
562, 566.) “To establish good cause to withdraw a guilty plea, the
defendant must show . . . that [defendant] was operating under
mistake, ignorance, or any other factor overcoming the exercise of
. . . free judgment, including inadvertence, fraud, or duress.
[Citation.] The defendant must also show . . . that [she] would
not have accepted the plea bargain had it not been for the
mistake.” (People v. Breslin (2012) 205 Cal.App.4th 1409, 1416.)
A defendant must demonstrate she was pressured into the plea
by more than the pressure experienced by “every other defendant
faced with serious felony charges and the offer of a plea bargain.”
(People v. Huricks (1995) 32 Cal.App.4th 1201, 1208.)
         “A decision to deny a motion to withdraw a guilty plea
‘ “rests in the sound discretion of the trial court” ’ and is final
unless the defendant can show a clear abuse of that discretion.
[Citations.] Moreover, a reviewing court must adopt the trial
court’s factual findings if substantial evidence supports them.”
(People v. Fairbank (1997) 16 Cal.4th 1223, 1254.) “ ‘Guilty pleas
resulting from a bargain should not be set aside lightly and
finality of proceedings should be encouraged.’ ” (People v. Ravaux
(2006) 142 Cal.App.4th 914, 919.)
          Although defendant suffered abuse by her codefendant,
she did not testify she was pressured to enter the guilty plea.
The threats to “get” defendant in prison were made after she
entered her plea. The plea colloquy showed the plea was made
freely and voluntarily, and we see nothing in the record to
suggest otherwise. While the abuse may have influenced her
decision to commit the crimes, or flee the country, it was
unrelated to her plea. The role of this court is not to reweigh the
evidence, but to determine if the court’s ruling has adequate




                                 6
support in the record. On this record, we can find no abuse of
discretion.
                        DISPOSITION
      The judgment is affirmed.



                        GRIMES, Acting P. J.

      WE CONCUR:

                        STRATTON, J.



                        WILEY, J.




                                7